NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 30, 2020*
                                 Decided May 4, 2020

                                         Before
                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge
No. 19-3454

LAMONTE A. EALY,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 19-C-1630

BREA GRIFFIN, et al.,                             William C. Griesbach,
     Defendants-Appellees.                        Judge.


                                       ORDER

       Lamonte Ealy, a Wisconsin prisoner, sued police officers, prosecutors, his
defense attorneys, and others under 42 U.S.C. § 1983 based on events occurring before,
during, and after his criminal trial. The district court dismissed the complaint at
screening for failing to state a claim, 28 U.S.C. § 1915(e)(2)(B), and we affirm.



      *
         The district court dismissed the complaint in this case at screening before any
defendant had appeared. 28 U.S.C. § 1915(e)(2)(B). The appellees are not participating in
this appeal. We agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3454                                                                           Page 2

       Ealy accuses nearly everyone involved with his criminal case of violating his
constitutional rights. His arrest, he alleges, lacked probable cause because it was based
on a witness’s lies to the police. Evidence obtained from his home under a search
warrant supported by those lies, he continues, was illegally acquired by the police,
improperly used by prosecutors, and should have been objected to by his lawyers. He
concludes that he was then wrongfully convicted based on insufficient evidence. Ealy
seeks “injunctive relief” from his criminal judgment and damages from the defendants.

        The judge dismissed his complaint at screening as legally deficient. Regarding
the police who arrested him and searched his home, the judge explained, Ealy did not
allege that they knew that the information on which they relied was false. The judge
reasoned that the prosecutors were immune from suit because Ealy’s allegations
concerned only their prosecutorial duties. And his defense attorneys and witnesses at
his trial were not state actors subject to liability under § 1983. Finally, for the remaining
defendants, Ealy raised no allegations relevant to any of his claims.

        On appeal Ealy argues that his criminal convictions “can’t be upheld.” He
protests that the jury’s verdicts were inconsistent and his punishment was
impermissibly based on multiplicitous counts. But in so arguing Ealy is contesting the
validity of his convictions and sentence, so his sole federal remedy is a petition for a
writ of habeas corpus, not a § 1983 action. See Preiser v. Rodriguez, 411 U.S. 475, 489, 500
(1973).

        Ealy also argues that he adequately pleaded damages claims against the police
for arresting him based on a witness’s lies and against his attorneys and state
prosecutor for accepting those lies. These claims have insuperable fatal flaws. First, to
the extent that Ealy alleges that the same witness’s “lies” that led to his arrest were also
repeated at trial and necessarily produced his conviction, proof of these claims would
necessarily imply the invalidity of his still-intact conviction and run afoul of Heck v.
Humphrey, 512 U.S. 477, 487 (1994). See Okoro v. Callaghan, 324 F.3d 488, 489–90 (7th Cir.
2003). Second, police acquire probable cause to arrest when an eyewitness states that a
crime occurred, just as Ealy alleges happened here, unless the police have good reason
to doubt the veracity of the statement. Askew v. City of Chicago, 440 F.3d 894, 895–96
(7th Cir. 2006). But Ealy does not specify in his complaint any information known to the
arresting officer that undermined the witness’s report. In his brief on appeal, he argues
that the officer “knew or should have known” that the witness was lying because the
officer “recklessly disregarded the truth and accurate information.” This is a legal
conclusion that is still devoid of any factual information known to the officer. “While
No. 19-3454                                                                        Page 3

legal conclusions can provide the framework of a complaint, they must be supported by
factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Finally, apart from the
obstacle of Heck, the judge correctly observed that prosecutors are absolutely immune
for prosecutorial decisions, Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976), and (with
exceptions not applicable here) defense attorneys are not state actors subject to suit
under § 1983, Polk County v. Dodson, 454 U.S. 312, 325 (1981).

      This appeal counts as a second “strike” for purposes of 28 U.S.C. § 1915(g).

                                                                              AFFIRMED